                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MAGNACROSS LLC,
                                                    C.A. No. 20-cv-00140-MN
                      Plaintiff,
   v.                                               JURY TRIAL DEMANDED

LEVITON MANUFACTURING CO.,
INC.,

                      Defendant.

                       NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff Magnacross LLC hereby files this voluntary Notice of Dismissal with

Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1),

an action may be dismissed by the plaintiff without order of court by filing a notice of dismissal

at any time before service by the opposing party of an answer or a motion for summary

judgment. Accordingly, Magnacross LLC voluntarily dismisses this action against Defendant

with prejudice pursuant to Rule 41(a)(1).


March 31, 2020                                  STAMOULIS & WEINBLATT LLC

OF COUNSEL:                                      /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis (No. 4606)
                                                800 N. West Street, Third Floor
David R. Bennett                                Wilmington, DE 19809
Direction IP Law                                (302) 999-1540
P.O. Box 14184                                  stamoulis@swdelaw.com
Chicago, IL 60614-0184
(312) 291-1667                                  Attorneys for Plaintiff Magnacross LLC
dbennett@directionip.com


SO ORDERED, this ___________ day of _____________, 2020.


                                             ____________________________________
                                             United States District Court Judge



                                                1
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.

                                                   /s/ Stamatios Stamoulis
                                                   Stamatios Stamoulis




                                               2
